UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7517



JAMES EDWARD LAWRENCE,

                                              Plaintiff - Appellant,

          versus


GREENVILLE POLICE DEPARTMENT; JAMES T. BUR-
GESS, Detective; T. K. SPRINGFIELD, Detective;
J. H. MAY, Detective; ERNEST HAMILTON, Solic-
itor; HAL W. ROACH, Attorney,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-99-911-6-20AK)


Submitted:   March 28, 2000                 Decided:   April 18, 2000


Before MURNAGHAN, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Lawrence, Appellant Pro Se. Floyd Matlock Elliott,
Greenville, South Carolina; Charles Franklin Turner, Jr., CLARKSON,
WALSH, RHENEY & TURNER, Greenville, South Carolina; Robert Paul
Foster, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.*   We have re-

viewed the record and the district’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Lawrence v. Greenville Police Dep’t, No. CA-99-911-6-

20AK (D.S.C. Oct. 13, 1999). We further deny Lawrence’s motions to

obtain a transcript at government expense, to amend his informal

brief, for appointment of counsel, and for leave to amend his

complaint.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
      Lawrence states that he is not relying on § 1983.   This does
not affect our disposition of his appeal.


                                 2